 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :1.All production and maintenance employees of the AmericanCoating Mills, Division of Owens-Illinois Glass Company at its Chi-cago, Illinois, plant, excluding truck drivers, office help, and super-visors within the meaning of the Act..2.All production and maintenance employees, of the Chicago Car-ton Company, Division of United Biscuit Company of America atits Chicago, Illinois, plant, including shipping and receiving employ-ees, but excluding office employees, sales force, salaried employees,storekeepers, watchmen, steam plant employees, cafeteria employees,executives, and supervisors within the meaning of the Act.3.All factory employees of the Container Corporation of Americaplant at 1301 West 35th Street, Chicago, Illinois, including productionand cafeteria employees, window washers, janitors and janitresses,and excluding all other employees of the maintenance department,all office and clerical employees, guards, power plant, professional,and supervisory employees as defined in the National Labor RelationsAct.4.All employees in the maintenance department of the ContainerCorporation of America plant at 1301 West 35th Street, Chicago,Illinois, excluding the window washers, janitors and janitresses, officeand clerical employees, guards, power plant employees, professionalemployees, supervisors, and all other employees.[Text of Direction of Elections omitted from publication in thisvolume.]EDWARD H. GOODWIN AND GEORGE G. GOODWIND/B/APACIFIC TENT &AWNING.Co.andUPHOLSTERERS'INTERNATIONAL UNION, LOCAL No.26, PETITIONER.Case No. 20-RC-14P2.December 26, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Nathan R. Berke,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].97 NLRB No. 87. PACIFIC TENT &AWNING Co.641Upon the entire record in this case, the Board finds :1.The Employer, a California partnership having itsprincipaloffice and plantin Fresno,California,is engaged in the business ofmanufacturing canvas goods and of wholesalingand retailing canvasproducts.During thefiscalyear ending February 28, 1951, the Em-ployer purchasedmaterialsvalued at $362,472, of which $336,317represented goods shipped to it directly from points outside the Stateof California, and $26,155 represented goods shipped to it indirectlyfrom outside the State.During thesame period,the Employer soldfinished products valued at $11,958, of which goodsvalued at $2,932were shipped directly to points outside California,goodsvalued at$7,451 were sold to F. M. Speekman Company of California, whichCompany annually ships products valued inexcessof $25,000 to pointsoutside California,' and goods valued at $776 and at $799 were soldto a California public utility and to an interstate motor carrier,respectively.The Employer contends that the Board should notassumejurisdic-tion.More specifically, the Employer alleges that its operations arepurely local in nature, and that the value of such operations in inter-state commerce is within the"de minimis"rule; that its operationsdo not meet any of the Board's minimum standards for the assumptionof jurisdiction; and that even if a minimum standard is met, the Boardshould decline jurisdiction on discretionary grounds.We disagreewith the Employer's position.The value of the Employer's interstate purchases and sales, in ouropinion, precludes characterizing the Employer's operations as either"purely local in nature" or"de m,inimis."Moreover, contrary to theEmployer's contention, the value of these purchases and sales meetsthe requirements of the Board's combined inflow and outflow minimumstandard for the assertion of jurisdiction.The Employer's directinflow figure of $336,317 is approximately 67 percentof the mini-mum direct inflow requirement of $500,000 2The Employer's indirectinflow figure of $26,155 is approximately 3 percent of the minimumindirect inflow requirement of $1,000,000.3The direct outflow figure3The evidence with respect to the value of products shipped out of California by theSpeekman Company was in the form of a letter written by Speekman Company in replyto a letter inquiry by the hearing officer.The Employer objected to the admission of thisevidence,on the ground that it is hearsay and not the best evidence.Before the hearing,the hearingdeer had advised the Employer by letter that he intended to receive thisletter in evidence and further advised the Employer if it wished to question this informationit should be prepared to do so at the hearing.As the objection was made solely on evidentiary grounds, without any attempt on thepart of the Employer to contradict or dispute the information contained in the letter, wefind that the hearing officer properly overruled the Employer'sposition.Hearings inrepresentation canes are essentially investigatory proceedings,and the technical rules ofevidence are not controlling.See Section 102.58, Rules and Regulations,Series 6 ; seealso,Section 5,Administrative Procedure Act (Public Law 404-79th Congress.)2Federal Dairy Co., Inc,91 NLRB 6383 Dorn's Houseof Miracles,Inc.,91 NLRB 632. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDof $2,932 is approximately 12 percent of the minimum direct outflowrequirement of $25,000.4The Employer's sales figures of $776 and$799 to a public utility and to a motor carrier, respectively, are ineach instance approximately 2 percent of the minimum requirement-of $50,000 for sales to such enterprises.;The sales of $7,451 to F. M.Speeliman Company is approximately 15 percent of the minimum re-'quirement of $50,000 in the same indirect outflow category.6Thetotal of these percentages is in excess of the 100 percent figure neces.sary to assert jurisdiction under the combined inflow and outflowstandard adopted by the Board.7Accordingly, we find not only thatthe Employer is engaged in commerce within the meaning of the Act,but that this Board should assert jurisdiction herein s2.The labor organization involved claims to represent certain-employees of the Employer.3.A question affecting commerce exists concerning the `representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree and we find that the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production 'and maintenance employees at^ the Employer'sFresno, California, plant, including installation employees, but ex-cluding office clerical employees, salesmen, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication in thisvolume.]4Stanislaus Implement and Hardware Company,Ltd.,91 NLRB 618.5Hollow Tree Lumber Company,91 NLRB 635.6 Ibid.a The Rutledge Paper Products,Inc.,91 NLRB 625.Ibid.In addition to commerce figures already recited, it should be noted that theEmployer,during the same fiscal year as used above,sold goods valued at$7,684 to a divi-sion of Anderson and Clayton Co , an interstate enterprise over which this Board hasasserted jurisdiction in the past(8 NLRB 1297).GREEN BAY DROP FORGE Co.andWALTER LASECBILOCAL #186, OF FARMEQUIPMENT AND UNITED ELECTRICAL RADIO ANDMACHINE WORKERS OF AMERICAandWALTER LASECBI.cCa8es Nos.13-CA9.45 and 13-CB-96.December 27, 1951Supplemental Decision and OrderOn July 23, 1951, the Board issued a Decision and Order 1 in theabove-entitled proceeding, finding that the Respondent Union violated195 NLRB 399.97 NLRB No. 88.